Citation Nr: 0715795	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  97-00 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a neck disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from February 1990 to March 
1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the above claim. 

During the pendency of this appeal, in April 2003, 
jurisdiction of this matter was transferred to that of the RO 
located in Waco, Texas, due to a change in domicile of the 
veteran.

In February 2005, the veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided while 
at the RO.  A transcript of the hearing has been obtained and 
associated with the veteran's claims file. 

This matter was previously before the Board in May 2005 
wherein it was remanded for additional development.  It is 
now returned to the Board for appellate review.


FINDING OF FACT

The veteran does not have a chronic neck disorder that is 
etiologically related to her period of active service; nor 
does she have arthritis of the neck which was shown to be 
manifested to a compensable degree during the first post 
service year.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a neck disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act (VCAA); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate her claim and inform her whether she or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate her service connection claim.  The RO sent the 
veteran notice by letters dated in July 2005 and March 2006 
in which she was informed of what was required to 
substantiate her claim and of her and VA's respective duties, 
i.e., that VA would attempt to get any additional records 
that she identified as being helpful to her claim.  She was 
also asked to submit evidence and/or information, which would 
include that in her possession, to the RO.

Since the veteran's claim for service connection was denied 
by the RO and is also being denied by the Board, as discussed 
herein, there is no potential effective date or disability 
rating issue that would warrant additional notice as to the 
issue.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board finds no prejudice to the veteran in proceeding 
with the issuance of a final disposition in the issue that 
the Board is presently deciding.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  There is no indication 
that the outcome of the case has been affected, and the 
veteran has been provided a meaningful opportunity to 
participate effectively in the processing of her claim.  The 
content of the subsequent notice provided to the veteran 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran's relevant service, VA and private medical treatment 
records have been obtained, as discussed below.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded a VA examination in December 2005.  This 
examination was thorough in nature, based upon a review of 
the veteran's entire claims file, and provided relevant 
findings that are deemed to be more than adequate.  Under 
such circumstances, there is no duty to provide another 
examination or to obtain an additional medical opinion.  Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.



Service connection

The veteran requests service connection for a neck disorder.  
Because the preponderance of competent medical evidence does 
not indicate that she has a neck  disorder that was caused by 
her active service, the claim will be denied.  

Service connection may be established for a disease or injury 
resulting in current disability that was incurred in active 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2006).

Although not shown in service, service connection may still 
be granted for arthritis  when found disabling to a 
compensable degree during the first post service year.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2006).   Service connection may be 
also granted for any disease first diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 
38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 4.3 (2006).  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

The veteran contends that she incurred a neck disorder during 
her period of active duty service.  Her service medical 
records contain treatment records which show that she 
reported neck pain in February 1992, after having fallen on 
some ice.  She was variously diagnosed with cervical muscle 
spasm and myofascial syndrome.  X-rays conducted in February 
1992 contained no indication of a fracture.  The disc spaces 
were normal; however, there was evidence of scoliosis, 
reversed curvature. The January 1993 separation examination 
report was negative for any complaints or diagnoses of a neck 
disorder.

Subsequent to service, VA outpatient treatment records dated 
from September 1995 to October 1995 show intermittent reports 
of upper back pain.  There is no indication that this related 
to the asserted neck disorder nor that it was related to any 
incident of the veteran's period of active service.

In November 1997, the veteran testified at a personal hearing 
over which a hearing officer of the RO presided.  She 
reported that during service in 1992, she had fallen on some 
ice and had injured her neck.  She added that her symptoms 
had continued since that time.

Pursuant to the duty to assist the veteran in the development 
of her claim, a VA spine examination was conducted in 
December 2005, accompanied by a review of her entire claims 
file and VA medical records.  Shipwash v. Brown, 8 Vet. App. 
218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 
(1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder). 

The veteran reported that she had experienced the onset of 
her neck trouble four to five months prior to her discharge 
from service.  The examiner referred to the veteran's service 
medical records dated in February 1992 which demonstrated 
reported neck pain and tenderness of the cervical 
musculature.  The examiner noted that at the time, the 
veteran had reported that she did not recall any injury or 
accident connected with the onset of her neck trouble but 
that it just seemed to start.  The examiner also indicated 
that it did not appear to have been an on going neck problem 
in service.  During the examination, the veteran reported 
that her neck had bothered her intermittently since service.  
X-rays of the cervical spine were within normal limits.  The 
diagnosis was cervical pain.  The examiner concluded that the 
veteran's current neck problems were not directly related to 
the acute neck pain she had in 1992.  It was explained that 
an acute neck problem in a young person was fairly common, 
and that it was inappropriate to blame all later neck trouble 
on a brief uncomplicated episode of neck pain in a younger 
person, as there was no continuity of disabling neck pain 
from service to the present time.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a neck disorder.  Although there is evidence 
of reported neck pain during service, which was variously 
diagnosed as cervical muscle spasm and myofascial syndrome, 
this appears to have been acute and transitory as the 
separation examination was negative of any symptoms 
associated with a neck disorder.  

The Board finds probative the December 2005 opinion of the VA 
examiner that stated that the veteran's current neck problems 
were not directly related to the acute neck pain she had in 
1992.  This opinion is considered probative as it was 
definitive, based upon a complete review of the veteran's 
entire claims file, and supported by detailed rationale.  
Accordingly, the opinion is found to carry significant 
weight.  Among the factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Additionally, the first medical evidence of record of 
symptoms which may be associated with a neck disorder 
following service is not until the December 2005 VA 
examination report which merely provided a diagnosis of 
cervical pain.  To the extent the medical evidence of record 
contains complaints, treatment, or a diagnosis of neck pain, 
the Board notes that pain alone, without a diagnosed related 
medical condition, does not constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  Moreover, this diagnosis was more 
than 12 years following discharge from service.  Evidence of 
a prolonged period without medical complaint and the amount 
of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The competent medical evidence of record suggests that the 
veteran's currently diagnosed cervical pain was not caused by 
or a result of her period of active service.  As the medical 
evidence of record has not established a nexus between the a 
current neck disorder and service, service connection must be 
denied.  See Hickson, 12 Vet. App. at 253.

To the extent that the veteran claims that she has a current 
neck disorder that is related to her active service, her 
assertions cannot be deemed competent as it has not been 
demonstrated that as a layperson, she is qualified to render 
a medical opinion regarding matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 

The Board also recognizes that there is no evidence of record 
that the veteran was diagnosed with arthritis of the neck 
which had become manifested to a compensable degree during 
the first year following her separation from service.  
Accordingly, entitlement to service connection for a neck 
disorder on a presumptive basis is also not warranted.  See 
38 C.F.R. §§ 3.307, 3.309 (2006).

Accordingly, the veteran's claim of entitlement to service 
connection for a neck disorder is denied.  Although the 
veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim of entitlement to service 
connection for a neck disorder.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a neck disorder is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


